         Case 2:13-cr-00451-GW Document 514 Filed 04/02/20 Page 1 of 1 Page ID #:4108

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         CR 13-451-GW                                                                    Date    April 2, 2020


 Present: The Honorable       GEORGE H. WU, UNITED STATES DISTRICT JUDGE
 Interpreter       NONE
           Javier Gonzalez                            None Present                           Mark Aveis - not present
            Deputy Clerk                     Court Reporter/Recorder, Tape No.                     Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:        Present App. Ret.

1. Jose Bautista Garcia                             not            U
 Proceedings:       (IN CHAMBERS): COURT ORDER


           Defendant Jose Bautista Garcia has in pro per filed a Motion to Terminate Supervised release under 18
U.S.C. § 3583(e)(1). See Docket No. 512. The Government has filed a Response (Docket No. 513) which, while
not opposing the motion per se, indicates that it should not be granted without first hearing from the Probation
Office as to its evaluation of his performance so far while on supervised release and its opinion as to whether the
supervised release should be terminated early.
            The Court is in agreement with the Government and, therefore, denies the motion without prejudice.
Defendant should contact the Probation Office and provide the Office with his filing to get their views on whether
his supervised release should be terminated early. Armed with the Probation Office's response, Defendant is free
to refile his motion. However, should the Probation Office indicate that it will oppose early termination, the
Defendant will have a very difficult road ahead of him.




                                                                                                                   :

                                                                       Initials of Deputy Clerk     JG




CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
